Name: Council Decision 2011/146/CFSP of 7Ã March 2011 amending Decision 2010/145/CFSP renewing measures in support of the effective implementation of the mandate of the International Criminal Tribunal for the former Yugoslavia (ICTY)
 Type: Decision
 Subject Matter: international affairs;  civil law;  rights and freedoms;  criminal law;  European construction;  political geography;  United Nations
 Date Published: 2011-03-08

 8.3.2011 EN Official Journal of the European Union L 61/21 COUNCIL DECISION 2011/146/CFSP of 7 March 2011 amending Decision 2010/145/CFSP renewing measures in support of the effective implementation of the mandate of the International Criminal Tribunal for the former Yugoslavia (ICTY) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 8 March 2010, the Council adopted Decision 2010/145/CFSP (1). (2) The measures provided for in Decision 2010/145/CFSP should be renewed for a further period of 12 months, HAS ADOPTED THIS DECISION: Article 1 Article 4(1) of Decision 2010/145/CFSP is hereby replaced by the following: 1. This Decision shall enter into force on the date of its adoption. It shall expire on 16 March 2012.. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 7 March 2011. For the Council The President CZOMBA S. (1) OJ L 58, 9.3.2010, p. 8.